Subsidiary Guaranty Agreement

Dated as of June 30, 2011

Re: Grubb & Ellis Healthcare REIT II Holdings, LP

Table of Contents

(Not a part of the Agreement)

1

          Attachments to Subsidiary Guaranty Agreement:

Exhibit A
  —   Form of Guaranty Supplement

Subsidiary Guaranty Agreement

Re: Grubb & Ellis Healthcare REIT II Holdings, LP

This Subsidiary Guaranty Agreement dated as of June 30, 2011 (this “Subsidiary
Guaranty”) is entered into on a joint and several basis by each of the
undersigned, together with any entity which may become a party hereto by
execution and delivery of a Subsidiary Guaranty Supplement in substantially the
form set forth as Exhibit A hereto (a “Guaranty Supplement”) (which parties are
hereinafter referred to individually as a “Subsidiary Guarantor” and
collectively as the “Subsidiary Guarantors”).

Recitals

A. Each Subsidiary Guarantor, directly or indirectly, is a subsidiary of Grubb &
Ellis Healthcare REIT II Holdings, LP, a limited partnership organized under the
laws of the State of Delaware (the “Borrower”).

B. The Borrower has entered into that certain Credit Agreement dated as of
June 30, 2011 (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, KeyBank
National Association, as Agent (the “Agent”) and each of the Lenders from time
to time parties thereto (the “Lenders”), providing for, among other things,
Revolving Credit Loans to the Borrower of up to $71,500,000 (herein, and as
defined in the Credit Agreement, the “Revolving Credit Loans”).

C. The proceeds of the Revolving Credit Loans will be used by Borrower to
provide funds (each, an “Intercompany Loan”) from time to time to each
Subsidiary Guarantor to purchase or refinance an Eligible Facility (as defined
in the Credit Agreement) that is owned or operated by such Subsidiary Guarantor.

D. Each Intercompany Loan will be evidenced by an Intercompany Note (as defined
in the Credit Agreement) which Intercompany Note will be assigned to Agent as
collateral for all of the Revolving Credit Loans.

E. Each Subsidiary Guarantor will receive direct benefits from the Revolving
Credit Loans as a result of the use of proceeds therefrom and from the
Intercompany Loans to acquire property or to repay existing debt or other
payables.

F. The Agent and the Lenders have required as a condition of their making
Revolving Credit Loans from time to time that the Borrower cause each of the
undersigned to enter into this Subsidiary Guaranty and to cause each Subsidiary
that thereafter becomes an owner or Operator of an Eligible Facility (each as
defined in the Credit Agreement) to enter into a Guaranty Supplement, and the
Borrower has agreed to cause each of the undersigned to execute this Subsidiary
Guaranty and to cause each such that becomes owner or Operator of an Eligible
Facility to execute a Guaranty Supplement, in each case in order to induce the
Agent and the Lenders to make the Revolving Credit Loans and thereby benefit the
Borrower and its Subsidiaries by providing funds to the Borrower for the
purposes described in Schedule 2.8 of the Credit Agreement.

Now, therefore, as required by Section 4.1 of the Credit Agreement and in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Subsidiary
Guarantor does hereby covenant and agree, jointly and severally, as follows:



    Section 1. Definitions.

Capitalized terms used herein shall have the meanings set forth in the Credit
Agreement unless otherwise defined herein.



    Section 2. Guaranty of Notes and Credit Agreement.

(a) Each Subsidiary Guarantor jointly and severally does hereby irrevocably,
absolutely and unconditionally guarantee, as primary obligor and not as surety,
unto the Agent and the Lenders: (1) the full and prompt payment of (i) the
principal of, and interest on the Revolving Credit Loans from time to time
outstanding, as and when such payments shall become due and payable whether by
lapse of time, upon redemption or prepayment, by extension or by acceleration or
declaration or otherwise (including interest accruing after the commencement of
a bankruptcy case filed by or against the Borrower or, to the extent permitted
by applicable law, late charges and interest due on overdue principal, or
interest at the rate set forth in the Credit Agreement) and (ii) all fees
(including, without limitation, any Fees) that shall become due and payable
under the terms of the Credit Agreement, in each case, in federal or other
immediately available funds of the United States of America which at the time of
payment or demand therefor shall be legal tender for the payment of public and
private debts, (2) the full and prompt performance and observance by the
Borrower of each and all of the obligations, covenants and agreements required
to be performed or owed by the Borrower and the Loan Parties under the terms of
the Revolving Credit Loans, the Credit Agreement and all other Loan Documents to
which the Borrower or any other Loan Party is a party, and (3) the full and
prompt payment, (i) upon demand by Agent or any Lender of all costs and
expenses, legal or otherwise (including reasonable attorneys’ fees and costs),
if any, as shall have been expended or incurred in the protection or enforcement
of any rights, privileges or liabilities in favor of the Lenders under or in
respect of the Revolving Credit Loans, the Credit Agreement, the other Loan
Documents or under this Subsidiary Guaranty or in any consultation or action in
connection therewith or herewith and (ii) all other Obligations (as defined in
the Credit Agreement). All amounts due, debts, liabilities and other obligations
described in this Section 2 shall be hereinafter collectively referred to as the
“Guaranteed Obligations.”

Each Subsidiary Guarantor agrees that its guarantee hereunder is continuing in
nature and applies to all Guaranteed Obligations whether currently existing or
hereafter incurred or created.

(b) To the extent that any Subsidiary Guarantor shall make a payment hereunder
(a “Payment”) which, taking into account all other Payments previously or
concurrently made by any of the other Guarantors (including, without limitation,
the Parent Guarantor under its Guaranty), exceeds the amount which such
Subsidiary Guarantor would otherwise have paid if each Guarantor had paid the
aggregate obligations satisfied by such Payment in the same proportion as such
Subsidiary Guarantor’s “Allocable Amount” (as hereinafter defined) in effect
immediately prior to such Payment bore to the “Aggregate Allocable Amount” (as
hereinafter defined) of all of the Guarantors (including, without limitation,
the Parent Guarantor under its Guaranty) in effect immediately prior to the
making of such Payment, then such Subsidiary Guarantor shall be entitled to
contribution and indemnification from, and be reimbursed by, each of the other
Guarantors which has not paid at least its Allocable Amount for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Payment; provided that each Subsidiary Guarantor
covenants and agrees that such right of contribution and indemnification and any
and all claims of such Subsidiary Guarantor against any other Guarantor, any
endorser or against any of their property shall be junior and subordinate in
right of payment to the prior indefeasible final payment in cash in full of all
Guaranteed Obligations and satisfaction by the Borrower of its Guaranteed
Obligations and by the Subsidiary Guarantors of their obligations under this
Subsidiary Guaranty and the other Loan Documents to which any Subsidiary
Guarantor is a party, and the Subsidiary Guarantors shall not take any action to
enforce such right of contribution and indemnification, and no Subsidiary
Guarantors shall accept any payment in respect of such right of contribution and
indemnification, until all of the Guaranteed Obligations and all amounts payable
by the Subsidiary Guarantors hereunder (and by the Parent Guarantor under its
Guaranty) have indefeasibly been finally paid in cash in full and all of the
Guaranteed Obligations have otherwise been satisfied in full.

As of any date of determination, (1) the “Allocable Amount” of any Subsidiary
Guarantor shall be equal to the maximum amount which could then be claimed by
the Agent and Lenders under this Subsidiary Guaranty without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the United States
Bankruptcy Code (11 U.S.C. Sec. 101 et. seq.) or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law; and (2) the “Aggregate Allocable Amount” shall be equal
to the sum of each Guarantor’s Allocable Amount.

This clause (b) is intended only to define the relative rights of the
Guarantors, and nothing set forth in this clause (b) is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts to the Agent and Lenders as and when the same shall become due and
payable in accordance herewith.

Each Subsidiary Guarantor acknowledges that the rights of contribution and
indemnification hereunder shall constitute an asset in favor of any Guarantor
(including the Parent Guarantor and any other Subsidiary Guarantor) to which
such contribution and indemnification is owing.



    Section 3. Guaranty of Payment and Performance.

This is an irrevocable, absolute and unconditional guarantee of payment and
performance (but not of collection) and each Subsidiary Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Revolving Credit Loan, the Credit Agreement, any other Loan
Document or any other Guaranteed Obligation be brought against the Borrower or
any other Person or that resort be had to any direct or indirect security for
the Guaranteed Obligations or for this Subsidiary Guaranty or any other remedy.
Agent and any Lender may, at its option, proceed hereunder against any Guarantor
in the first instance to collect monies when due, the payment of which is
guaranteed hereby, without first proceeding against the Borrower or any other
Person and without first resorting to any direct or indirect security for the
Guaranteed Obligations or for this Guaranty or any other remedy. The liability
of each Subsidiary Guarantor hereunder shall in no way be affected or impaired
by any acceptance or the release by Agent or any Lender of any direct or
indirect security for, or other guaranties of, any Indebtedness, liability or
obligation of the Borrower or any other Person to Agent or any Lender or by any
failure, delay, neglect or omission by Agent or any Lender to perfect, realize
upon or protect any such guarantees, Indebtedness, liability or obligation or
any notes or other instruments evidencing the same or any direct or indirect
security therefor or by any approval, consent, waiver, or other action taken, or
omitted to be taken by Agent or any such Lender.

The covenants and agreements on the part of the Subsidiary Guarantors herein
contained shall take effect as joint and several covenants and agreements, and
references to the Subsidiary Guarantors shall take effect as references to each
of them and none of them shall be released from liability hereunder by reason of
the guarantee ceasing to be binding as a continuing security on any other of
them.



    Section 4. General Provisions Relating to the Guaranty.

(a) Each Subsidiary Guarantor hereby consents and agrees that Agent or any
Lender or Lenders from time to time, with or without any further notice to or
assent from any other Guarantor may, without in any manner affecting the
liability of any Subsidiary Guarantor under this Subsidiary Guaranty, and upon
such terms and conditions as Agent any such Lender or Lenders may deem
advisable:

(1) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Indebtedness, liability or obligation of the Borrower or of any
other Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Indebtedness, liability or obligation of the Borrower
on the Guaranteed Obligations, or waive any Default or Event of Default with
respect thereto, or waive, modify, amend or change any provision of the Credit
Agreement, any other Loan Document, any other agreement or waive this Subsidiary
Guaranty; or

(2) sell, release, surrender, modify, impair, exchange or substitute any and all
property, of any nature and from whomsoever received, held by, or for the
benefit of, Agent or any such Lender as direct or indirect security for the
payment or performance of any Indebtedness, liability or obligation of the
Borrower or of any other Person (including, without limitation, any other
Guarantor) secondarily or otherwise liable for any Indebtedness, liability or
obligation of the Borrower on the Guaranteed Obligations; or

(3) settle, adjust or compromise any claim of the Borrower against any other
Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Indebtedness, liability or obligation of the Borrower
on the Guaranteed Obligations.

Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment or compromise and
that the same shall be binding upon it, and hereby waives, to the fullest extent
permitted by law, any and all defenses, counterclaims or offsets which it might
or could have by reason of any statute or common law, it being understood that
such Subsidiary Guarantor shall at all times be bound by this Subsidiary
Guaranty and remain liable hereunder.

(b) Each Subsidiary Guarantor hereby waives, to the fullest extent permitted by
law:

(1) notice of acceptance of this Subsidiary Guaranty by the Agent or the Lenders
or of the creation, renewal or accrual of any liability of the Borrower, present
or future, or of the reliance of Agent or such Lenders upon this Subsidiary
Guaranty (it being understood that every Indebtedness, liability and obligation
described in Section 2 hereof shall conclusively be presumed to have been
created, contracted or incurred in reliance upon the execution of this
Subsidiary Guaranty);

(2) notice of the making of any additional Revolving Credit Loans pursuant to
the Credit Agreement;

(3) demand of payment by Agent or any Lender from the Borrower or any other
Person (including, without limitation, any other Guarantor) indebted in any
manner on or for any of the Indebtedness, liabilities or obligations hereby
guaranteed; and

(4) presentment for the payment by Agent or any Lender or any other Person of
the notes evidencing the Revolving Credit Loans or any other instrument, protest
thereof and notice of its dishonor to any party thereto and to such Subsidiary
Guarantor.

The obligations of each Subsidiary Guarantor under this Subsidiary Guaranty and
the rights of Agent and any Lender to enforce such obligations by any
proceedings, whether by action at law, suit in equity or otherwise, shall not be
subject to any reduction, limitation, impairment or termination, whether by
reason of any claim of any character whatsoever or otherwise and shall not be
subject to any defense, set-off, counterclaim (other than any compulsory
counterclaim), recoupment or termination whatsoever.

(c) The obligations of the Subsidiary Guarantors hereunder shall be binding upon
the Subsidiary Guarantors and their successors and assigns, and shall remain in
full force and effect irrespective of:

(1) the genuineness, validity, regularity or enforceability of the Revolving
Credit Loans, the Credit Agreement, any other Loan Document or any other
agreement or any of the terms of any thereof, the continuance of any obligation
on the part of the Borrower or any other Person on or in respect of the
Revolving Credit Loan or under the Credit Agreement, any other Loan Document or
any other agreement or the power or authority or the lack of power or authority
of the Borrower to execute and deliver the Credit Agreement, any other Loan
Document to which it is a party or any other agreement or of any Subsidiary
Guarantor to execute and deliver this Subsidiary Guaranty (or the Parent
Guarantor to execute and deliver its Guaranty) or to perform any of its
obligations hereunder or the existence or continuance of the Borrower or any
other Person as a legal entity; or

(2) any default, failure or delay, willful or otherwise, in the performance by
the Borrower, any Guarantor or any other Person of any obligations of any kind
or character whatsoever under Guaranteed Obligations, the Revolving Credit
Loans, the Credit Agreement, this Subsidiary Guaranty, any other Loan Document,
or any other agreement; or

(3) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Borrower, any Guarantor or any other Person or in respect of
the property of the Borrower, any Guarantor or any other Person or any merger,
consolidation, reorganization, dissolution, liquidation, the sale of all or
substantially all of the assets of or winding up of the Borrower, any Guarantor
or any other Person; or

(4) impossibility or illegality of performance on the part of the Borrower, any
Guarantor or any other Person of its obligations (including, without limitation,
the Guaranteed Obligations) under the Revolving Credit Loans, the Credit
Agreement, this Subsidiary Guaranty, any other Loan Document, or any other
agreements; or

(5) in respect of the Borrower or any other Person, any change of circumstances,
whether or not foreseen or foreseeable, whether or not imputable to the Borrower
or any other Person, or other impossibility of performance through fire,
explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), civil commotion, terrorism, acts of God or the public
enemy, delays or failure of suppliers or carriers, inability to obtain
materials, action of any Federal or state regulatory body or agency, change of
law or any other causes affecting performance, or any other force majeure,
whether or not beyond the control of the Borrower or any other Person and
whether or not of the kind hereinbefore specified; or

(6) any attachment, claim, demand, charge, Lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, Indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against the Borrower, any Guarantor or any other Person or any claims, demands,
charges or Liens of any nature, foreseen or unforeseen, incurred by the
Borrower, any Guarantor or any other Person, or against any sums payable in
respect of the Guaranteed Obligations, the Revolving Credit Loans, under the
Credit Agreement, this Subsidiary Guaranty or any other Loan Document, so that
such sums would be rendered inadequate or would be unavailable to make the
payments herein provided; or

(7) any order, judgment, statute, decree, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Borrower, any Guarantor or any other Person of its respective
obligations under or in respect of the Guaranteed Obligations, the Revolving
Credit Loans, the Credit Agreement, this Subsidiary Guaranty, any other Loan
Document, or any other agreement; or

(8) the failure of (i) any Subsidiary Guarantor to receive any benefit from or
as a result of its execution, delivery and performance of this Subsidiary
Guaranty or (ii) the Parent Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of its Guaranty; or

(9) any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of the
Borrower, any Guarantor or any other Person to keep and perform any Guaranteed
Obligation, any other obligation, covenant or agreement under the terms of the
Revolving Credit Loans, the Credit Agreement, this Subsidiary Guaranty, any
other Loan Document, or any other agreement or failure to resort for payment to
the Borrower, any Guarantor or to any other Person or to any other guaranty or
to any property, security, Liens or other rights or remedies; or

(10) the acceptance of any additional security or other guaranty, the advance of
additional money to the Borrower or any other Person, the renewal or extension
of the Revolving Credit Loans or amendments, modifications, consents or waivers
with respect to the Revolving Credit Loans, the Credit Agreement, any other Loan
Document or any other agreement, or the sale, release, substitution or exchange
of any security for the Guaranteed Obligations; or

(11) any merger or consolidation of the Borrower, any Guarantor or any other
Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Borrower, any Guarantor or any other
Person to any other Person, or any change in the ownership of any shares or
other equity interests of the Borrower, any Guarantor or any other Person; or

(12) any defense whatsoever that: (i) the Borrower or any other Person might
have to the payment of the Revolving Credit Loans (including, principal, Fees or
interest) or any other Guaranteed Obligations, other than payment thereof in
Federal or other immediately available funds or (ii) the Borrower or any other
Person might have to the performance or observance of any of the provisions of
the Revolving Credit Loans, the Credit Agreement, any other Loan Document or any
other Guaranteed Obligations, whether through the satisfaction or purported
satisfaction by the Borrower or any other Person of its debts due to any cause
such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise; or

(13) any act or failure to act with regard to the Revolving Credit Loans, the
Credit Agreement, this Subsidiary Guaranty, any other Loan Document or any other
agreement or Guaranteed Obligation or anything which might vary the risk of any
Subsidiary Guarantor, the Parent Guarantor or any other Person; or

(14) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Subsidiary Guarantor, the Parent Guarantor or any
other Person in respect of the obligations (including, without limitations, the
Guaranteed Obligations) of any Subsidiary Guarantor under this Subsidiary
Guaranty or any other agreement or of the Parent Guarantor or other Person under
or any other agreement;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Subsidiary Guaranty and the parties hereto that the obligations of each
Subsidiary Guarantor shall be absolute and unconditional and shall not be
discharged, impaired or varied except by the payment and performance of the
Guaranteed Obligations in accordance with their respective terms whenever the
same shall become due and payable as in the Credit Agreement provided, at the
place specified in and all in the manner and with the effect provided in the
Credit Agreement, as each may be amended or modified from time to time. Without
limiting the foregoing, it is understood that repeated and successive demands
may be made and recoveries may be had hereunder as and when, from time to time,
the Borrower shall default under or in respect of the terms of the Revolving
Credit Loans or the Credit Agreement or any other Loan Document to which the
Borrower is a party and that notwithstanding recovery hereunder for or in
respect of any given default or defaults by the Borrower under the Revolving
Credit Loans or the Credit Agreement or any other Loan Document to which the
Borrower is a party, this Subsidiary Guaranty shall remain in full force and
effect and shall apply to each and every subsequent default.

(d) All rights of Agent and any Lender under this Subsidiary Guaranty shall be
considered to be transferred or assigned at any time or from time to time upon
the transfer of any Revolving Credit Loan (or portion thereof) held by such
Lender whether with or without the consent of or notice to the Subsidiary
Guarantors under this Subsidiary Guaranty or to the Borrower.

(e) To the extent of any payments made under this Subsidiary Guaranty, the
Subsidiary Guarantors shall be subrogated to the rights of the Agent or any
Lenders upon whose Guaranteed Obligations such payment was made, but each
Subsidiary Guarantor covenants and agrees that such right of subrogation and any
and all claims of such Subsidiary Guarantor against the Borrower, any endorser
or other Guarantor or against any of their respective properties shall be junior
and subordinate in right of payment to the prior indefeasible final payment in
cash in full of all of the Guaranteed Obligations and satisfaction by the
Borrower of its Obligations under the Credit Agreement and the other Loan
Documents to which the Borrower is a party and by the Subsidiary Guarantors of
their obligations under this Subsidiary Guaranty and the other Loan Documents to
which any Subsidiary Guarantor is a party, and the Subsidiary Guarantors shall
not take any action to enforce such right of subrogation, and the Subsidiary
Guarantors shall not accept any payment in respect of such right of subrogation,
until all of the Guaranteed Obligations payable by the Subsidiary Guarantors
hereunder have indefeasibly been finally paid in cash in full and all of the
Guaranteed Obligations of the Borrower and all of the Subsidiary Guarantors
under this Subsidiary Guaranty and the other Loan Documents to which any
Subsidiary Guarantor is a party have been satisfied. Notwithstanding any right
of any Subsidiary Guarantor to ask, demand, sue for, take or receive any payment
from the Borrower, all rights, Liens and security interests of each Subsidiary
Guarantor, whether now or hereafter arising and howsoever existing, in any
assets of the Borrower shall be and hereby are subordinated to the rights, if
any, of the Agent and the Lenders in those assets. No Subsidiary Guarantor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations shall have been paid in cash in full and satisfied.

(f) Each Subsidiary Guarantor agrees that to the extent the Borrower or any
other Person makes any payment on any Guaranteed Obligation, which payment or
any part thereof is subsequently invalidated, voided, declared to be fraudulent
or preferential, set aside, recovered, rescinded or is required to be retained
by or repaid to a trustee, receiver, or any other Person under any bankruptcy
code, common law, or equitable cause, then and to the extent of such payment,
the obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to the Subsidiary Guarantors’
obligations hereunder, as if said payment had not been made. The liability of
the Subsidiary Guarantors hereunder shall not be reduced or discharged, in whole
or in part, by any payment to Agent or any Lender from any source that is
thereafter paid, returned or refunded in whole or in part by reason of the
assertion of a claim of any kind relating thereto, including, but not limited
to, any claim for breach of contract, breach of warranty, preference,
illegality, invalidity or fraud asserted by any account debtor or by any other
Person.

(g) Neither Agent nor any Lender shall be under any obligation: (1) to marshall
any assets in favor of the Subsidiary Guarantors (or Parent Guarantor) or in
payment of any or all of the liabilities of the Borrower under or in respect of
Guaranteed Obligations or under any Loan Documents or (2) to pursue any other
remedy that the Subsidiary Guarantors (or Parent Guarantor) may or may not be
able to pursue themselves and that may lighten the Subsidiary Guarantors’ (or
Parent Guarantor’s) burden, any right to which each Subsidiary Guarantor hereby
expressly waives.

(h) Each Subsidiary Guarantor expressly authorizes the Agent to take and hold
security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Guaranteed Obligations, all without affecting the obligations of any Subsidiary
Guarantor hereunder. To the fullest extent permitted by applicable law, each
Subsidiary Guarantor waives any defense based on or arising out of any defense
of the Borrower or any other Loan Party of the unenforceability of Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Loan Party, other than the
indefeasible payment in full in cash of all the Guaranteed Obligations. The
Agent may, at its election, foreclose on any security held by it by one or more
judicial or non-judicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with the Borrower or any other Loan
Party or exercise ay other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Subsidiary Guarantor hereunder except to the extent the
Guaranteed Obligations have been fully and indefeasibly paid in full in cash. To
the fullest extent permitted by applicable law, each Subsidiary Guarantor waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Subsidiary
Guarantor against the Borrower or any other Loan Party, as the case may be, or
any security.



    Section 5. Representations and Warranties of the Subsidiary Guarantors.

Each Subsidiary Guarantor represents and warrants to Agent and each Lender that:

(a) Such Subsidiary Guarantor is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on (1) the
business, operations, affairs, financial condition, assets or properties of such
Subsidiary Guarantor and the Borrower and its subsidiaries, taken as a whole, or
(2) the ability of such Subsidiary Guarantor to perform its obligations under
this Subsidiary Guaranty or (3) the validity or enforceability of this
Subsidiary Guaranty (herein in this Section 5, a “Material Adverse Effect”).
Such Subsidiary Guarantor has the power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Subsidiary
Guaranty and the other Loan Documents to which such Subsidiary Guarantor is a
party and to perform the provisions hereof and thereof.

(b) Each subsidiary of such Subsidiary Guarantor is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
subsidiary of such Subsidiary Guarantor has the power and authority to own or
hold under lease the properties it purports to own or hold under lease and to
transact the business it transacts and proposes to transact.

(c) This Subsidiary Guaranty and each Loan Document to which such Subsidiary
Guarantor is a party has been duly authorized by all necessary action on the
part of such Subsidiary Guarantor, and this Subsidiary Guaranty and each Loan
Document to which such Subsidiary Guarantor is a party constitutes a legal,
valid and binding obligation of such Subsidiary Guarantor enforceable against
such Subsidiary Guarantor in accordance with its terms, except as such
enforceability may be limited by (1) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (2) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(d) The execution, delivery and performance by such Subsidiary Guarantor of this
Subsidiary Guaranty and each Loan Document to which such Subsidiary Guarantor is
a party will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien (other than the Liens
contemplated by the Loan Documents) in respect of any property of such
Subsidiary Guarantor or any of its subsidiaries under any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, organizational
document or any other agreement or instrument to which such Subsidiary Guarantor
or any of its subsidiaries is bound or by which such Subsidiary Guarantor or any
of its subsidiaries or any of their respective properties may be bound or
affected, (2) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Subsidiary Guarantor or
any of its subsidiaries or (3) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to such Subsidiary
Guarantor or any of its subsidiaries.

(e) No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Subsidiary Guarantor of this
Subsidiary Guaranty and each Loan Document to which such Subsidiary Guarantor is
a party.

(f) (1) There are no actions, suits or proceedings pending or, to the knowledge
of such Subsidiary Guarantor, threatened against or affecting such Subsidiary
Guarantor or any of its subsidiaries or any property of such Subsidiary
Guarantor or any of its subsidiaries in any court or before any arbitrator of
any kind or before or by any Governmental Authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

(2) Neither such Subsidiary Guarantor nor any of its subsidiaries is in default
under any term of any agreement or instrument to which it is a party or by which
it is bound, or any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or is in violation of any applicable law, ordinance,
rule or regulation (including, without limitation, Environmental Laws and
Regulations) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(g) Each Subsidiary Guarantor expects to derive a direct benefit (and its board
of directors or other governing body had determined that it may reasonably be
expected to derive such benefit) from: (1) the Revolving Credit Loans and the
Intercompany Loans to finance its business operations, to finance the purchase
of additional real and personal property, to refinance existing indebtedness for
borrowed money or repay other accounts payable; (2) the successful operations of
Borrower and each other Subsidiary Guarantor individually and as a group;
(3) its rights of contribution and subrogation against the Borrower and each
other Subsidiary Guarantor as provided herein or under applicable law; and
(4) the Credit Agreement and the other Loan Documents.

(h) Such Subsidiary Guarantor is solvent, has capital not unreasonably small in
relation to its business or any contemplated or undertaken transaction and has
assets having a value both at fair valuation and at present fair salable value
greater than the amount required to pay its debts as they become due and greater
than the amount that will be required to pay its probable liability on its
existing debts as they become absolute and matured. Such Subsidiary Guarantor
does not, by this Guaranty or otherwise, intend to incur, or believe or should
have believed that it will incur, debts beyond its ability to pay such debts as
they become due. Such Subsidiary Guarantor will not be rendered insolvent by the
execution and delivery of, and performance of its obligations under, this
Subsidiary Guaranty. Such Subsidiary Guarantor does not intend to hinder, delay
or defraud its creditors by or through the execution and delivery of, or
performance of its obligations under, this Subsidiary Guaranty.



    Section 6. Amendments, Waivers and Consents.

(a) This Subsidiary Guaranty may be amended, and the observance of any term
hereof may be waived (either retroactively or prospectively), with (and only
with) the written consent of each Subsidiary Guarantor and the Required Lenders,
except that (but subject to the terms of Sections 2.23(b) and 10.6 of the Credit
Agreement) (1) no amendment or waiver of any of the provisions of Sections 3, 4
or 5, or any defined term (as it is used therein), will be effective as to Agent
or any Lender unless consented to by Agent or such Lender in writing, and (2) no
such amendment or waiver may, without the written consent of each Lender,
(i) change the percentage of the principal amount of the Revolving Credit
Commitments which are required to consent to any such amendment or waiver or
(ii) amend Section 2 or this Section 6. No consent of the Agent or the Lenders
or the Subsidiary Guarantors shall be required in connection with the execution
and delivery of a Guaranty Supplement or other addition of any additional
Subsidiary Guarantor, and each such Subsidiary Guarantor, by its execution and
delivery of this Subsidiary Guaranty (or Guaranty Supplement) consents to the
addition of each additional Subsidiary Guarantor. No consent of the Subsidiary
Guarantors shall be required in connection with and subsequent Revolving Credit
Loans, and each Subsidiary Guarantor, by its execution and delivery of this
Subsidiary Guaranty (or Guaranty Supplement) consents to the making of
additional Revolving Credit Loans pursuant to the Credit Agreement.

(b) The Subsidiary Guarantors will provide Agent and each Lender (irrespective
of the amount of Revolving Credit Commitments then held by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable Agent and such Lender to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof. The Subsidiary Guarantors will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 6 to Agent and each Lender promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the Required Lenders.

(c) Any amendment or waiver consented to as provided in this Section 6 applies
equally to Agent and all Lenders affected thereby and is binding upon them and
upon each future Lender and upon the Subsidiary Guarantors. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Subsidiary Guarantors, Agent and any Lender nor any delay in
exercising any rights hereunder shall operate as a waiver of any rights of Agent
or any Lender. As used herein, the term “this Subsidiary Guaranty” and
references thereto shall mean this Subsidiary Guaranty as it may from time to
time be amended or supplemented.



    Section 7. Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by a recognized overnight delivery service (charges prepaid).
Any such notice must be sent:

(1) if to Agent or a Lender, to Agent or such Lender or its nominee at the
address specified for such communications in Section 10.9 of the Credit
Agreement or at such other address as Agent or such Lender shall have specified
to any Subsidiary Guarantor or the Borrower in writing, or

(2) if to any Subsidiary Guarantor, to such Subsidiary Guarantor c/o the
Borrower at its address set forth in Section 10.9 of the Credit Agreement to the
attention of each of the Chief Financial Officer of the Borrower, or at such
other address as such Subsidiary Guarantor shall have specified to the Agent and
Lenders in writing.

Notices under this Section 7 will be deemed given in accordance with the
provisions of Section 10.9 of the Credit Agreement.



    Section 8. Miscellaneous.

(a) No Remedy Exclusive. No remedy herein conferred upon or reserved to Agent or
any Lender is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Subsidiary Guaranty now or
hereafter existing at law or in equity. No delay or omission to exercise any
right or power accruing upon any default, omission or failure of performance
hereunder shall impair any such right or power or shall be construed to be a
waiver thereof but any such right or power may be exercised from time to time
and as often as may be deemed expedient. In order to entitle Agent or any Lender
to exercise any remedy reserved to it under this Subsidiary Guaranty, it shall
not be necessary for Agent or such Lender to physically produce its Revolving
Credit Note in any proceedings instituted by it or to give any notice, other
than such notice as may be herein expressly required.

(b) Payments. The Subsidiary Guarantors will pay all sums becoming due under
this Subsidiary Guaranty by the method and at the address specified for such
purpose for Agent or such Lender in Article 2 and Section 10.3 of the Credit
Agreement, or by such other method or at such other address as Agent or any
Lender shall have from time to time specified to the Subsidiary Guarantors or
the Borrower on behalf of the Subsidiary Guarantors in writing for such purpose,
without the presentation or surrender of this Subsidiary Guaranty or any
Revolving Credit Note.

(c) Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to the terms, restrictions and limitations set forth in this Subsidiary
Guaranty), the Borrower agrees that (1) in the event a payment in respect of any
Guaranteed Obligation shall be made by any Subsidiary Guarantor under this
Subsidiary Guaranty, the Borrower shall indemnify such Subsidiary Guarantor for
the full amount of such payment and such Subsidiary Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (2) in the event any assets of any Subsidiary
Guarantor shall be sold pursuant to this Subsidiary Guaranty or any other
Collateral Document to satisfy in whole or in part a Guaranteed Obligation owed
to Agent or any Lender, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.

(e) Partial Unenforceability. Any provision of this Subsidiary Guaranty that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

(f) Continued Enforceability. If the whole or any part of this Subsidiary
Guaranty shall be now or hereafter become unenforceable against any one or more
of the Subsidiary Guarantors for any reason whatsoever or if it is not executed
by any one or more of the Subsidiary Guarantors, this Subsidiary Guaranty shall
nevertheless be and remain fully binding upon and enforceable against each other
Guarantor as if it had been made and delivered only by such other Subsidiary
Guarantors.

(g) Successors and Assigns. This Subsidiary Guaranty shall be binding upon each
Subsidiary Guarantor and its successors and assigns and shall inure to the
benefit of Agent and each Lender and its successors and assigns so long as its
Revolving Credit Loans and the other Guaranteed Obligations remain outstanding
and unpaid.

(h) Counterparts. This Subsidiary Guaranty may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

(i) Choice of Law. This Subsidiary Guaranty shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

(j) Submission to Jurisdiction. Each Subsidiary Guarantor hereby irrevocably
submits to the non-exclusive jurisdiction of any State of New York court or any
federal court located in New York County, New York, New York for the
adjudication of any matter arising out of or relating to this Guaranty, and
consents to the service of all writs, process and summonses by registered or
certified mail out of any such court or by service of process on such Subsidiary
Guarantor at its address to which notices are to be given pursuant to Section 7
hereof and hereby waives any requirement to have an agent for service of process
in the State of New York. Nothing contained herein shall affect the right of
Agent or any Lender to serve legal process in any other manner or to bring any
proceeding hereunder in any jurisdiction where such Subsidiary Guarantor may be
amenable to suit. Each Subsidiary Guarantor hereby irrevocably waives any
objection to any suit, action or proceeding in any New York court or federal
court located in New York County, New York, New York on the grounds of venue and
hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

2

In witness whereof, each of the undersigned has caused this Subsidiary Guaranty
to be duly executed by an authorized representative as of the date first written
above.



    G&E HC REIT II Care Pavilion SNF, L.P.,



    a            Delaware limited partnership,



    By: G&E HC REIT II Care Pavilion SNF, LLC,



    a            Delaware limited liability company, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Tucker House SNF, L.P.,



    a            Delaware limited partnership,



    By: G&E HC REIT II Tucker House SNF, LLC,



    a            Delaware limited liability company, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Maplewood Manor SNF, L.P.,



    a            Delaware limited partnership,



    By: G&E HC REIT II Maplewood Manor SNF, LLC,



    a            Delaware limited liability company, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Cliveden SNF, L.P.,



    a            Delaware limited partnership,



    By: G&E HC REIT II Cliveden SNF, LLC,



    a            Delaware limited liability company, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Cheltenham York SNF, L.P.,



    a            Delaware limited partnership,



    By: G&E HC REIT II Cheltenham York SNF, LLC,



    a            Delaware limited liability company, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Charlottesville SNF, LLC,
a Delaware limited liability company,


By: G&E HC REIT II Virginia SNF Portfolio LLC,
a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Delaware corporation, its sole general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Fincastle SNF, LLC,
a Delaware limited liability company,


By: G&E HC REIT II Virginia SNF Portfolio LLC,
a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Delaware corporation, its sole general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Hot Springs SNF, LLC,



    a            Delaware limited liability company,

By: G&E HC REIT II Virginia SNF Portfolio LLC,


a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Delaware corporation, its sole general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Midlothian SNF, LLC,



    a            Delaware limited liability company,

By: G&E HC REIT II Virginia SNF Portfolio LLC,


a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Delaware corporation, its sole general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
G&E HC REIT II Yuma SNF, LLC,



    a            Delaware limited liability company,



    By: Grubb & Ellis Healthcare REIT II Holdings LP,



    a            Delaware limited partnership, its sole member



    By: Grubb & Ellis Healthcare REIT II, Inc.,



    a            Delaware corporation, its sole general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory

The Borrower is executing below for purposes of acknowledging its obligations,
agreements and
covenants set forth in the provisions of Section 8(c) and 8(d) hereof.

Grubb & Ellis Healthcare REIT II Holdings, LP

By Grubb & Ellis Healthcare REIT II, Inc.,


Its General Partner

By: /s/ Shannon K S Johnson
Printed Name: Shannon K S Johnson
Its: Chief Executive Officer


3